[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  January 25, 2007
                                 No. 06-13583                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                    D. C. Docket No. 05-00271-CR-T-24-MAP

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

WILLIE LEE GANT,

                                                             Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (January 25, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Willie Lee Gant, a federal prisoner represented by counsel, appeals his

conviction for attempted possession with intent to distribute 500 grams or more of
cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii). On appeal, Gant

argues that the district court abused its discretion by denying his motion to

withdraw his plea of guilty and his renewed motion to withdraw his plea of guilty.

Gant claims that in addition to receiving ineffective assistance of counsel at trial

and during the plea colloquy, his attorney coerced or scared him into pleading

guilty on the third day of his trial. Upon review of the record, and upon

consideration of the parties’ briefs, we discern no reversible error.

      We will not disturb the district court’s decision to deny a defendant’s motion

to withdraw a guilty plea unless it constitutes an abuse of discretion. United States

v. McCarty, 99 F.3d 383, 385 (11th Cir. 1996) (per curiam). After the district court

accepts the plea and before sentencing, the defendant may withdraw a guilty plea if

“the defendant can show a fair and just reason for requesting the withdrawal.” Fed.

R. Crim. P. 11(d)(2)(B). The district court should consider the following factors in

determining whether the defendant has met his burden to show a fair and just

reason: “(1) whether close assistance of counsel was available; (2) whether the plea

was knowing and voluntary; (3) whether judicial resources would be conserved;

and (4) whether the government would be prejudiced if the defendant were allowed

to withdraw his plea.” United States v. Buckles, 843 F.2d 469, 472 (11th Cir.

1988) (citation omitted). However, there is no absolute right to withdraw a guilty



                                           2
plea. United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994). Furthermore,

“[t]here is a strong presumption that the statements made during the [plea]

colloquy are true.” Id.

      Here, the district court did not abuse its discretion in refusing to permit Gant

to withdraw his guilty plea. During the trial and at the plea colloquy, the district

court informed Gant of the sentencing procedures and that the court could sentence

him to up to forty years in prison, but not less than the mandatory minimum of five

years. Gant stated under oath at the plea colloquy that he had discussed with his

attorney how the sentencing guidelines might apply to his case but that no one had

made him any promises concerning the sentence that he would receive, that he had

adequate time to confer with his attorney, that his attorney had answered all of his

questions, that he was satisfied with his attorney’s advice and recommendations,

and that there was nothing that his attorney had failed to do. These statements

demonstrate that Gant received close assistance of counsel. During the plea

colloquy, the district court outlined the elements of the charge, explained the rights

Gant relinquished by pleading guilty, and determined that Grant was not coerced

into pleading guilty. By addressing each of the core concerns of Rule 11, the

district court reasonably concluded that Gant’s plea was knowing and voluntary.

Furthermore, while the district court conceded that there was no apparent prejudice



                                           3
to the government in allowing Gant to withdraw his plea, granting his motion

would have unnecessarily depleted judicial resources because a second trial would

have been required. Consequently, the district court did not abuse its discretion in

denying Gant’s motion to withdraw his guilty plea. Accordingly, we affirm.

AFFIRMED.




                                          4